Exhibit 10.8

Purchase & Sales Contract

Contract No. 200507S03

Place of sign: Beijing     

Party A: Sureland Industrial Fire Safety Co. Ltd.

Party B: Sichuan Firefighting Machinery General Factory.

According to the Contract Law of the People’s Republic of China, this contract
is made by and between Party A and Party B through friendly negotiation, whereby
Party A has agreed to buy and Party B agreed to sell relevant goods and
materials (hereinafter referred to as the subject matter) and both parties have
confirmed to jointly observe this contract signed with the following terms and
conditions:

I. Name, specification, unit price of goods and delivery mode

 

1. See annex for the name, specification and unit price of the goods

 

2. Add or delete other goods or services in annex 1 by approval of both parties.

 

3. When the price of product needs to be adjusted with the price fluctuation of
raw materials on market, both parties should make negotiations again and sign a
new agreement for the price.

 

4. The quotation will be implemented from July 1, 2005.

 

5. Party B will confirm the name, specifications and model, quantity and the
total sum of this contract according to the order list (or fax) offered by Party
A.

II. Quality standard and technical requirement

 

1. The quality of the goods involved in this agreement must meet relevant
national or industrial standards.

III. Quality and service assurances of Party B and assurance period

 

1. Party B will ensure the quantity, quality, process, design, specification,
model and technical performance of the products provided to Party A to fully
satisfy the requirements of the technical specifications of the contract.



--------------------------------------------------------------------------------

2. Party B will ensure the subject matter specified by the contract to be
brand-new and complete and to be designed according to the standard specified.
In addition, Party B will ensure the subject matter to have no defect caused by
design, material or process.

 

3. Party B will offer two copies of relevant national standard to Party A within
one week after the contract is signed for the purpose of inspection for the
product provided by Party B, and in the case of the enterprise standard that
needs to be revised, Party B should feedback to Party A in time before revision.

 

4. Assurance period of the products is 12 months after each batch of product in
the contract is preliminarily inspected, and not later than 24 months after
delivery of this batch in the case of the acceptance test affected for Party A’s
account.

 

5. During the assurance period, if there is any defect or damage of the products
that is caused by Party B, the assurance period of the product repaired or
replaced will be 12 months after being put into use again.

 

6. If there is any defect or damage of the products that is caused by Party B,
or the products don’t meet the requirements of technical specifications, or the
technical document of Party B exists mistakes, or the technician of Party B
perform or default in the course of installation and debugging, or the
technician of Party B incorrectly directs in the course of trial run and
acceptance test so that result in the damage of product and equipment, Party A
will have the right to lodge a claim with Party B.

 

7. If there is any subject matter or any tool and equipment that cannot work
normally, Party B will positively cooperate to address the issues within 1 day
in the assurance period and 3 days out of the assurance period when receiving
the written or oral notice of Party A.

 

8. The quality assurance and service content stipulated is as follows:

 

  (1) Offer training service: when required, Party B will give free trainings to
user and operator.

 

  a. For the construction site of Party A in Beijing City, Party B will give
technical direction and free training to the technicians of Party A when the
products supplied have entered the site.



--------------------------------------------------------------------------------

  b. For the construction site in other parts, Party B is responsible for
mailing relevant training materials for free.

IV. Delivery mode and expenses:

 

1. Party B will deliver the goods in strict accordance to the date and location
specified in the order offered by Party A.

 

2. Expenses on transportation:

 

  (1) Party B is responsible for carrying the goods to the location specified by
Party A within the time limit agreed by both parties.

 

  (2) Party B is responsible for the expenses on treatment, packing, storage and
transportation of the goods (including customs duty, tax and charges)

 

  (3) The carrier specified by Party B is responsible for loading and unloading
of the goods.

 

2. If Party B fails to ship the goods following the transportation mode
specified by Party A on time so that make Party A have to ask Party B to take
urgent (faster and more convenient) transportation mode, Party B will assume all
expenses on urgent transportation in addition to speeding up shipping the goods
as soon as possible.

V. Packing standard, supply and recovery of packing material

 

1. Party B should adopt the firm packing resisting moisture, rainwater, rust,
shock and erosion on the basis of different shapes and characteristics of the
products in the contract, which should fit into repeated transport and inland
transportation to ensure the security of the products and equipments.

 

2. Party B should mark each batch of the goods in striking Chinese with the
contract number and packing list.

 

3. Party B should rapidly send the original bill of lading or other freight
receipts to the consignee specified by Party A, on which clearly mark the
correct classification.



--------------------------------------------------------------------------------

4. Shipping mark on packing and other marks for goods identification on the
packing list and the bill of lading should be enough to make Party A easily
identify.

 

5. When the packing material needs to be recovered, Party B should claim in
advance, otherwise, Party A will not think about its recovery.

VI. Standard and method of acceptance and inspection and treatment

 

1. Within 30 days after Party A has received the goods, the quality inspection
for the goods will be performed at the destination specified by Party A
according to the technical standard and requirements (or agreement), in
addition, a receiving record must be made on the basis of specification and
quantity in the contract.

 

2. Party A can make the following choices for the unqualified or lacking goods:

 

  (1) Deduct the quantity of the unqualified (or lacking) goods from the order
in this contract.

 

  (2) Ask Party B to replace the unqualified (or lacking) goods.

 

  (3) Take other suitable rights or remedial measure for the unqualified goods.

If Party B fails to inform Party A of how to treat the unqualified goods in
written form within 48 hours after Party A gives the notice of rejecting to
accept the unqualified goods, Party A would have the right to treat the
unqualified goods without any responsibility for Party B. In any case, however,
Party A can ship back any unqualified goods to Party B, from which all expenses
arisen will be Party B’s charge, and Party B is responsible for all losses
caused by the unqualified goods and rapidly paying or compensating for all of
the expenses of Party A on shipping back, storage or treatment of any
unqualified goods. In addition, Party A’s payment for any unqualified goods
should not become the reason why Party A must accept the unqualified goods and
should not restrict or damage any right of Party A or the right to take any
remedial measure and also should not relieve Party B’s responsibility for the
unqualified goods.



--------------------------------------------------------------------------------

3. Party A can make choice for additional quantity

 

  (1) Based on practical requirements of Party A’s customers and market, the
additional quantity can be taken as the quantity in other contract without
payment subject to this contract, and Party A should enjoy the benefits from
reduction of price when Party B has reduced the price.

 

  (2) Party A needs not to pay for the additional quantity of goods not
specified in the contract.

 

3. Party A should narrow the gap between materials order and practical demand of
project as much as possible, and when Party A has asked to return the excessive
goods, Party B will agree to settle up based on 80% contract price in the case
of the quantity returned is no more than 10% of the quantity ordered and the
goods have not been damaged; otherwise, Party B will not agree to take the goods
back.

VII. Random materials and tools:

 

1. Offer technical data in accordance to requirements: Relevant materials such
as direction of installation and application, certification of product quality,
test report etc.

VIII. Settlement mode and time limit

 

1. Party A will pay 50% of the total sum of the contract within four months
after the goods arrived is inspected as qualified and pay 40% of the total sum
after installation, trial run and inspection; 10% of the total sum of the
contract will be detained as the quantity assurance deposit, and the above sum
be paid to Party B in the mode of cable transfer and check within 10 days after
the quality assurance period expires in safety.

 

2. Be subject to the sum in each order list and issue value added tax invoice to
Party B before the 25th day each month.

IX. Responsibilities of default

 

1.

When Party A asks to return the goods because that the breed, specification,
quantity and quality of the goods provided by Party B do not meet the
requirements of Party A or the goods cannot satisfy the technical requirement in



--------------------------------------------------------------------------------

 

the course of application, Party B will return the payment for the goods to
Party A and assume economic losses and all expenses of Party A in return of
goods.

 

2. In the case of failing to deliver the goods on time (excluding force
majeure), Party B will pay a penal sum of 1% total payment for the goods to
Party A on the daily basis, and assume all losses of Party A for that reason.

 

3. In the case of the damage for subject matter of the contract caused by
careless packing and protective measures taken by Party B or the damage caused
in transportation, Party B will assume the losses arisen from the treatment as
the unqualified materials.

 

4. If the products are shipped to other place or other receiving unit (or
person) by mistakes for Party B’s account, Party B will be responsible for
additional freight and other expenses besides take charge in shipping the goods
to the specified location or receiving unit (or person); in the case of any
delay in delivery of the goods, Party B will pay the penal sum for the delay.

X. Settlement of dispute

For any dispute on this contract, both parties should negotiate with each other
for settlement, if the negotiation fails, the dispute will be addressed
according to the second mode shown as follows (only one can be chosen):

 

  1. Submit to Beijing Arbitration Commission for arbitration.

 

  2. Go to Shunyi District People’s Court in accordance to the law.

XI. Others

 

1. If there is any terms and conditions in the contract that is invalid or
unable to be performed, which will be taken as being modified or deleted within
the scope of law, regulations, rules, statues or stipulations, and the rest will
continue to be valid.

 

2.

If the contract cannot be performed due to force majeure without any mistake or
neglect of Party B, which will not be responsible for any late implementation or
default of this contract that is arisen form this incident



--------------------------------------------------------------------------------

 

within the continuous period of this incident at the premise of Party B should
inform Party A of this delay (including predicted term of delay) within three
days after this incident occurs. This kind of incident includes but not limited
to: natural calamity, fire, flood, storm, severe weather, explosion,
disturbance, war, destructive activities, labor dispute (including blockade,
strike and work to rule), equipment failure and power supply discontinuity etc.

 

3. This contract is made in duplicates, and each party keeps one cope, which
will be in effect after being stamped.

 

4. The valid term of this contract is from July 12, 2005 to July 12, 2006.

XII. Annexes

 

1. Product price list of water spray and foam equipments.

 

2. Standard format of purchase contract.

 

Party A: Sureland Industrial Fire Safety Co. Ltd.    Party B: Sichuan
Firefighting Machinery General Factory Address: Nanbanbidian Industry District
   Address: No. 25, Tonghuimen Road, Liqiao town, Shunyi Liqiao town, Shunyi
District, Beijing    Chengdu Sichuan Province Legal representative:    Legal
representative: Authorized agent:    Authorized agent: Bank of deposit: Tianzhu
Sub-office of Shunyi    Bank of deposit: Dongchenggen Street Branch of
Industrial Branch of Agricultural Bank    and Commercial Bank in Chengdu Account
number: 120701040003145    Account number: 4402207009004600193 Tel: 010-81461255
   Tel: 028-86640059 Date of sign: July 12, 2005    Date of sign: July 19, 2005